DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-5, 7, 8, 10-15, 17, 18 and 20 filed 3/26/2021 are allowed for the reasons set forth below. 

Re Claim 1: 
Kiemele et al. US-PGPUB No. 2019/0065026 (hereinafter Kiemele) teaches a method comprising: 
Displaying, by an electronic device, virtual reality content on a display of the electronic device (Kiemele teaches at FIG. 4 displaying virtual content 404 on a display of an electronic device 110 or displaying virtual content 404 on the display of the electronic device 108); 
Generating, by the electronic device, a virtual device for controlling at least one function of the electronic device, wherein the virtual device is rendered in virtual reality in a form corresponding to the electronic device (Kiemele teaches at FIGS. 4-5 generating a virtual device 114 for controlling at least one function of the electronic device 110, wherein the virtual device 114 is rendered in virtual reality in a form corresponding to the electronic device 110); 
Displaying, by the electronic device, a graphical user interface (GUI) corresponding to a GUI of the electronic device, on a screen of the virtual device (Kiemele teaches at FIG. 4 displaying a graphical user interface corresponding to a GUI 406 of the electronic device 406 on a screen of the virtual device 114); 
Displaying, by the electronic device, the virtual device on the display of the electronic device in such a way that the virtual device is displayed on at least a portion of the virtual reality content (Kiemele teaches displaying the virtual device 114 in such a way that the virtual device 114 overlaps at least a portion of the virtual reality content 412); and 
Performing the at least one function of the electronic device, based on a user input with respect to the virtual device (Kiemele teaches at FIGS. 3-4 that the user selectable controls 406 are rendered in the area 113 associated with the user interface 302 of the virtual device 114. 
Kiemele teaches at FIG. 4 and Paragraph 0027 performing a function via the brush controls 406 for changing a stroke or pattern that is rendered in response to input applied to canvas portion 402 where the at least function corresponds to one of the virtual controls in the virtual device 114. 
Kiemele teaches at FIG. 3 and Paragraph 0022-0026 HMD device 104 may render a user interface with multiple different sections….additional user interface 304 may extend/augment the functionality provided by user interface 302…the additional user interface 304 may include selectable controls not shown in user interface 302).  

The prior art references do not anticipate or suggest the new claim limitation of “wherein the performing of the at least one function of the electronic device comprises:
obtaining a request for voice call from an external electronic device,  
performing a call function with the external electronic device based on the request for the voice call,  

based on the user input for sharing the call content, identifying another virtual device that is located within a range of a certain distance from the virtual device, wherein the other virtual device is displayed on the virtual reality content, and 
transmitting information about the call content to the identified other virtual device” in a method, set forth in the base claim 1.  The base claims 11 and 20 are allowed for the same reasons as the claim 1. The dependent claims 2-5, 7, 8 and 10 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. The dependent claims 12-15 and 17-amd 18 are dependent upon the base claim 11 and is allowed for the same reasons as the base claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613